DETAILED ACTION
RE: Flanagan et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s election of species of an antibody that binds an MCAM domain comprising SEQ ID NO:22 and SEQ ID NO:23 without binding to an MCAM domain of SEQ ID NO:22 or SEQID NO:23 alone in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Upon further consideration, the requirement for species election set forth in the office action mailed on 6/16/2021 is withdrawn.
4.	Claims 39-51 are pending. Claims 1-38 are canceled.
5.	Claims 39-51 are under examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 2/21/2020 has been considered by the examiner.

Abstract
7.	The abstract is objected to for containing typographical errors. The term “ct4 chain of laminin 41 1” in line 2 should spell “α4 chain of laminin 411”.

Claim Objections
8.	Claim 49 is objected to for a grammatical error. The phrase “further comprising determining the monoclonal antibody inhibits binding of a reference antibody to MCAM or laminin-alpha-4” should be amended to recite “further comprising determining if the monoclonal antibody inhibits binding of a reference antibody to MCAM or laminin-alpha-4”.
9.	For clarity, claim 50 should be amended to recite, “The method of claim 40, comprising determining if the antibody inhibits the interaction of an MCAM domain comprising SEQ ID NO:22 and/or SEQ ID NO:23 with a laminin-alpha-4 chain.”
10.	For clarity, claim 51 should be amended to recite, “The method of claim 40, further comprising determining if the antibody binds an MCAM domain comprising SEQ ID NO:22 and SEQ ID NO:23 without binding to an MCAM domain of SEQ ID NO:22 or SEQ ID NO:23 alone.”
	Claim 51 is further objected to for a typographical error (see “SEQID” in line 3).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 40 is indefinite for being dependent from itself.
	For compact prosecution, in this office action claim 40 is interpreted as being dependent from claim 39.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 broadly encompasses screening a genus of (conformational) antibodies which bind to both SEQ ID NO:22 and SEQ ID NO: 23 (domains 1 and 2 of human 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  

In the claim, the structure of the antibody is undefined beyond the general description that it is an “antibody.”  The antibody must have a function of binding to both SEQ ID NO:22 and SEQ ID NO: 23 (domains 1 and 2 of human MCAM) without binding to SEQ ID NO:22 or SEQ ID NO:23 alone. That is to say the antibodies must bind epitopes (conformational epitopes) formed by amino acid residues from both domain 1
and domain 2). The instant specification only discloses two antibodies having the claimed function, i.e. clone 15 and clone 17. Clone 15 was shown to bind to domain 1-2 but not domain 1 or 2 alone (Fig. 10A). Clone 17 appears to bind domain 1-2, domain 1, not domain 2 alone (Fig. 10B).  However, the claim encompasses a genus of antibodies which bind to both SEQ ID NO:22 and SEQ ID NO: 23 (domains 1 and 2 of human MCAM) without binding to SEQ ID NO:22 or SEQ ID NO:23 alone. The written description is not commensurate in scope with the claims. The described species (i.e., clones 15 and 17) cannot be considered representative number of species for the genus.
In the absence of a representative number of species, the written description
requirement for a claimed genus may be satisfied by disclosure of relevant, identifying
characteristics; i.e., structure or other physical and/or chemical properties, by functional

structure, or by a combination of such identifying characteristics, sufficient to show the
applicant was in possession of the claimed genus. In all claims, the antibody is defined
only by epitope. However, neither the instant specification nor the art had described a correlation between an antibody structure and an antibody binding epitope. One of ordinary skill in the art can’t envision the structures of the antibodies based on their binding epitopes. 
Berglund et al. (Protein Science, 2008, 17:606-613) discloses that a linear epitope is comprised of 9-22 continuous amino acids on a protein (page 606, left column, lines 3-8) and a conformational epitope is comprised of stretches of several linear epitopes where at least one of the linear epitope is at least 4-7 residues in length (page 606, left column, lines 8-12 in particular). Certainly it is more difficult to fully characterize a conformational epitope to which an antibody binds than it is to characterize a linear epitope because residues of the antigen are contained by separated portions of the antigen that are only juxtaposed when the antigen occurs in its native, three-dimensional state.  As such, it is far more difficult to predict the structure and function of monoclonal antibodies that bind to a conformational epitope. The specification and the prior art do not provide sufficient information for a skilled artisan to predict the structural and functional properties of a genus of antibodies that bind to a conformational epitope based on the disclosure of an antibody that bind to a particular conformational epitope. 
Anti-MCAM antibodies were known in the art. Bar-Eli (US 2003/0068319A1, pub. date: 4/10/2003, IDS filed on 2/21/2020) teaches anti-MUC18 (MCMA) monoclonal enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Absent some indication of what antibody structures might fall within the claims, the claims are so broad as to encompass any antibodies having the recited functions. It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, other antibodies that have the recited functions may have been known in the art. But the claimed functional language, without more, is insufficient to distinguish those antibodies from the currently claimed antibodies.  The skilled artisan therefore would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed. 
	This rejection can be overcome by amending the claim as following:
Claim 51	The method of claim 40, further comprising determining if the antibody binds an MCAM domain comprising SEQ ID NO:22 and SEQ ID NO:23 without binding to an MCAM domain of SEQ ID NO:22 or SEQID NO:23 alone.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 39-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,407,507 in view of Bar-Eli et .
Claims 1-9 of U.S. Patent No. 10,407,507 disclose a method for the treatment of multiple sclerosis using isolated anti-MCAM antibodies, or antigen binding fragment thereof including an anti-MCAM antibody comprising LCDR1-3 and HCDR1-3 sequences of SEQ ID NOs: 73-75 and 78-80, wherein the antibodies are chimeric or humanized antibodies, wherein the antibodies inhibits the binding of MCAM to a protein comprising a laminin alpha 4 chain. The antibodies used in the methods of the patent would have been obtained by preparing the antibodies and assaying the antibodies to determine if they inhibit the binding of MCMA to laminin alpha4 chain. Thus, the claims of the patent anticipate/suggest instant claims 39, 40 and 47. The anti-MCAM antibody comprising LCDR1-3 and HCDR1-3 sequences of SEQ ID NOs: 73-75 and 78-80 meets the limitation of instant claims 50-51, because it binds to domains 1 and 2 of human MCAM (instant SEQ ID NOs: 22 and 23) without binding to domain 1 or 2 alone, as evidenced by the specification of the patent. The specification of the patent discloses that clone 2120.4.19 (which comprising the CDR sequences of SEQ ID NO:73-75 and 78-80) binds to domains 1 and 2, but not domain 1 or 2 alone (see Figs. 21 and 22 and column 65, lines 12-21).
Claims 1-9 of U.S. Patent No. 10,407,507 do not disclose that the antibodies are obtained by immunization of non-human animals or by phage display. Claims 1-9 of U.S. Patent No. 10,407,507 do not disclose epitope mapping, and determining if the monoclonal antibody inhibits binding of a reference antibody to MCAM or laminin-alpha-
Bar-Eli teaches generating monoclonal antibodies that bind to MUC18 (MCAM) by immunizing non-human animals with extracellular domain of human MUC18 protein (Example 1 and column 12, lines 36-67). Bar-Eli teaches that monoclonal antibodies may also be isolated from phage antibody libraries (column 10, para 1)
US2010/0310464 teaches that epitope mapping can be performed using standard techniques and the identification of competing antibodies is determined in comparison to a reference antibody ([0183], [0184]). US2010/0310464 teaches that the identification of competing antibodies can be readily determined using any one of variety of immunological screening assays in which antibody competition can be assessed ([0185]). US2010/0310464 teaches that assays for determining whether an antibody can inhibit the binding of a ligand to CCR4 are well known and include the use of labeled ligand, or cells transfected with CCR4 ([0232] and ([0233]).
  Matsumoto et al. teaches a screening method for compounds having the activity of inhibiting the binding of a protein and a ligand, comprising (a) contacting the ligand with the protein or a partial peptide thereof in the presence of a test sample comprising a compound, and detecting the binding activity of the protein or a partial peptide thereof with the ligand; and (b) selecting compounds reducing the binding activity detected in the step (a) relative to the binding activity in the absence of the test sample ([0072]), 
 It would have been prima facie obvious to one of ordinary skill in the art before the instant invention was made to have arrived the claimed method of screening antibodies that inhibit the binding of MCAM to laminin alpha 4 chain in view of the claims of the patent, Bar-Eli, US2010/0310464 and Matsumoto. One of ordinary skill in the art would have been motivated to do so because the claims of the patent teaches that antibodies which inhibit the binding of MCAM to laminin alpha 4 chain are useful in treating multiple sclerosis. One of ordinary skill in the art would have had a reasonable expectation of success because the methods of obtaining monoclonal anti-MCAM antibodies by immunizing mice with MCAM or phage display, epitope mapping, identification of competing antibodies, and determining if the antibodies inhibit the binding between MCAM and laminin alpha 4 chain were well known in the art as shown by the claims of the patent, Bar-Eli, US2010/0310464 and Matsumoto.

Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643